lant.In an action for divorce, the defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County, dated August 7, 1974, as, in granting plaintiff a divorce, (1) adjudged him in contempt of court, (2) awarded a counsel fee, (3) fixed the arrears in alimony pursuant to a temporary order of support, (4) directed the sequestration of certain real property and (5) fixed the amount of permanent alimony. Judgment affirmed insofar as appealed from, without costs. In this divorce action the husband was properly found in contempt for failure to pay temporary support in the amount fixed by the trial court and judgment was properly entered against him for the arrears balance. Special Term properly sequestered the tenant income derived from the marital home and designated plaintiff as receiver thereof to insure that she receive permanent support, as fixed by that court. Under the circumstances, including the two-day trial, the conferences attended, and the pleadings prepared, counsel has adequately demonstrated his entitlement to the additional fees awarded. Rabin, Acting P. J., Latham, Cohalan, Margett and Christ, JJ., concur.